In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-14-00539-CR
                          ____________________

                    STEVEN DALE SANDLIN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

_______________________________________________________         ______________

                   On Appeal from the 410th District Court
                        Montgomery County, Texas
                      Trial Cause No. 14-07-07549 CR
________________________________________________________         _____________

                         MEMORANDUM OPINION

      The brief submitted by court-appointed appellate counsel for Steven Dale

Sandlin contends that no arguable grounds can be advanced in this appeal to

support a reversal of the trial court’s judgment. The judgment Sandlin appeals

reflects that he was convicted of possessing a controlled substance, and that his

conviction was enhanced based on evidence showing that he had been convicted of

two prior felonies. See Tex. Health & Safety Code Ann. § 481.115 (West 2010);


                                       1
Tex. Penal Code Ann. § 12.42(d) (West Supp. 2014). Based on our review, we

agree with appellate counsel that no arguable issues can be advanced to support

Sandlin’s appeal. See Anders v. California, 386 U.S. 738 (1967). Nonetheless,

because the judgment contains clerical errors that can be corrected, we reform the

judgment and affirm it, as reformed.

      In an open plea, Sandlin pled guilty to possessing a controlled substance. See

Tex. Health & Safety Code Ann. § 481.115. Additionally, Sandlin pled true to the

State’s allegation that he had been convicted of committing two prior felonies.

Based on Sandlin’s pleas, the trial court assessed a twenty-five year sentence.

      In the appeal, Sandlin’s appellate counsel filed a brief that presents counsel’s

professional evaluation of the record. In the brief, Sandlin’s counsel concludes that

Sandlin’s appeal is frivolous. See Anders, 386 U.S. at 744; High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). We granted extensions to allow Sandlin

additional time to file a pro se brief; however, he did not file one.

      After reviewing the appellate records and the Anders brief filed by Sandlin’s

counsel, we agree with counsel’s conclusions that any appeal would be frivolous.

Consequently, we need not order the appointment of new counsel to re-brief

Sandlin’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991).

                                           2
      However, the trial court’s judgment includes two errors that are capable of

being reformed without the involvement of the trial court. First, the trial court

determined that Sandlin was indigent, but then rendered an award of attorney’s

fees even though there was no evidence before the court to show that Sandlin’s

indigency status had changed. Absent a change in a defendant’s status as an

indigent, a trial court is not authorized to impose an award of attorney’s fees in the

judgment against a defendant who remains indigent when the judgment is

pronounced. See Tex. Code Crim. Proc. Ann. art. 26.05 (West Supp. 2014);

Roberts v. State, 327 S.W.3d 880, 884 (Tex. App.—Beaumont 2010, no pet.).

Second, the judgment orders that Sandlin pay restitution to the Texas Department

of Public Safety, Restitution Accounting. However, the trial court did not orally

pronounce an award of restitution at Sandlin’s sentencing hearing. Additionally,

the record contains no evidence to support the trial court’s decision to award

restitution. See Burt v. State, 445 S.W.3d 752, 758-59 (Tex. Crim. App. 2014);

Alexander v. State, 301 S.W.3d 361, 363 (Tex. App.—Fort Worth 2009, no pet.).

      With respect to the awards of restitution and attorneys’ fees, we asked the

parties whether they would agree to the deletion of the awards. In response to our

correspondence, counsel for the State and Sandlin agree that the awards should be

deleted. Because the matter is not contested and the record does not support the

                                          3
awards, we delete the award of $1,300.00 in attorney’s fees and the award of

$180.00 in restitution to the Texas Department of Public Safety. As reformed, the

trial court’s judgment is affirmed. 1

      AFFIRMED AS REFORMED.



                                                  _________________________
                                                       HOLLIS HORTON
                                                            Justice

Submitted on September 8, 2015
Opinion Delivered November 12, 2015
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      1
         Sandlin may challenge our decision in his appeal by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          4